Citation Nr: 0427633	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-06 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for post-traumatic stress disorder (PTSD).

2.  Whether a timely appeal was perfected with respect to a 
claim for entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (a TDIU 
rating).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from September 1954 to August 
1956 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2001, which granted service connection for PTSD; the 
veteran appeals the 10 percent rating assigned for the 
disability.  In June 2004, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  

For reasons expressed below, the case is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

With respect to the issue of entitlement to a higher initial 
evaluation for PTSD, during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO notifying the appellant of the VCAA notice and 
duty to assist provisions, and the applicability of these 
provisions to the claim for a higher rating for PTSD.  In 
particular, he has not received notice of the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  While the veteran 
has not specifically indicated any additional, relevant 
evidence (to include outstanding medical records) is 
available, in view of the fact that the claims file reflects 
no specific waiver of the veteran's VCAA notice rights, the 
Board finds that further action is needed to ensure 
compliance with due process requirements-particularly, the 
VCAA's duties to notify.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file (to include that received directly by the 
Board), as well as citation to pertinent legal authority 
implementing the VCAA-e.g., 38 C.F.R. § 3.159 (2003)-not 
previously cited.

As to the remaining issue, the Board has determined that it 
is necessary to address a question pertaining to its 
jurisdictional authority to review the TDIU claim.  
Specifically, the Board must consider whether the substantive 
appeal as to the issue of entitlement to a TDIU rating was 
received in a timely manner.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b)(1).  (A special rule extending the date in 
certain circumstances, where a claimant submits additional 
evidence within 1 year of the date of mailing of the 
notification of the determination being appealed, and that 
evidence requires that the claimant be furnished a 
supplemental statement of the case, is not applicable in this 
case.  See 38 C.F.R. § 20.302(b)(2).)

The notice of the rating action denying the veteran's claim 
for a TDIU rating was dated March 24, 2003.  The statement of 
the case was dated March 1, 2004.  The substantive appeal 
appears to have been received in June 2004.  

Although the notification to the veteran of this 
jurisdictional issue is usually undertaken in correspondence 
directly from the Board, in order to avoid even further delay 
in the process of the veteran's appeal, the matter is 
included in the remand development.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim for a higher rating for PTSD, 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claim on appeal that are not 
currently of record.   

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  With respect to the issue of whether 
a timely substantive appeal was received 
as to the claim for a TDIU rating, the 
veteran should be informed that the 
notice of the rating action denying his 
claim for a TDIU rating was dated March 
24, 2003.  The statement of the case was 
dated March 1, 2004.  The substantive 
appeal appears to have been received in 
June 2004.  He should also be notified of 
the requirements of a substantive appeal, 
to specifically include the following:  

A Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 
20.302(b)(1).  

Special Rule:  If a claimant submits 
additional evidence within 1 year of the 
date of mailing of the notification of 
the determination being appealed, and 
that evidence requires that the claimant 
be furnished a Supplemental Statement of 
the Case, then the time to submit a 
Substantive Appeal shall end not sooner 
than 60 days after such Supplemental 
Statement of the Case is mailed to the 
appellant, even if the 60-day period 
extends beyond the expiration of the 1-
year appeal period.  38 C.F.R. § 
20.302(b)(2).

Except as provided above, the filing of 
additional evidence after receipt of 
notice of an adverse determination does 
not extend the time limit for initiating 
or completing an appeal from that 
determination.  38 C.F.R. § 20.304.

6.  The veteran should also be informed 
that he has 60 days to respond to the 
notice, and that his response may consist 
of written arguments or a request for an 
oral hearing before the Board, on the 
subject of the jurisdictional issue 
(i.e., whether the substantive appeal was 
timely).  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC (to 
include citation to 38 C.F.R. § 3.159 
(2003) and all other additional legal 
authority considered, along with clear 
reasons and bases for all 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




